WESTENHAVER, J.
Epitomized Opinion
Young was' appointed ancillary receiver to proceedings in bankruptcy to the American Strawboard Co. After this appointment he filed a petition to make new parties defendant, to , marshal liens, sell and convert the bankrupt’s property into money. The defendant filed a motion to dismiss upon the ground that when a trustee in bankruptcy has been elected and qualified, full power to all the assets of the bankrupt’s estate, wherever situated, is at once vested in such trustee, and that the power and possession of the ancillary receiver of another jurisdiction is thereby ousted.. In overruling the motion, the court held:
1. Section 70a Bankruptcy Act vests a trustee by operation of law with the title of the bankrupt to all of his property and estate wherever situated, and this title relates back to the date the petition was filed.
2. An ancillary receiver may, before adjudication, be appointed in another jurisdiction and exercise the powers usually conferred in equity upon an auxiliary receiver. (Sec. 2, Par. 20, amendment to Bankruptcy Act.)
3. Where a U. S. district court’s ancillary jurisdiction has been invoked and exercised, it will retain that jurisdiction and fully and properly administer the estate within the jurisdiction for which a receiver has been appointed, notwithstanding Section 70a of the Bankruptcy Act.
•Attorney — Willis Bacon, Akron, for plaintiff; Tolies, Hogsett, Ginn'& Morley, for defendant.
4. The manner and extent of the court’s ancillary jurisdiction depends upon the circumstances in each case.
5. If in this case, the court of primary jurisdiction, •or its duly elected and qualified trustee, desires this court to discharge its receiver and surrender the assets to its trustee, the latter may and should make application to this court, supported by sufficient reason.